           Case 1:19-cv-02117-TJK Document 65 Filed 03/24/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,


      v.
                                                        Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICE OF
                    PLAINTIFF J.M.M.’S UPCOMING REMOVAL

       J.M.M. fled El Salvador after being raped and beaten for over a year by a member of the

MS-13 gang. She initially attempted to resettle in Mexico. But MS-13 found her there, too, and

gang members beat her again. They told her that “they would find her wherever she was

hiding.” First Am. Compl. ¶ 13.

       On July 16, 2019—more than eight months ago—J.M.M. entered the United States and

sought asylum here. Id. ¶ 15. That very day, however, Defendants issued a rule stripping

J.M.M. and thousands of persons like her of the right to apply for asylum, on the ground that the

failure to seek asylum in Mexico “raises questions about the validity and urgency of the alien’s

claim.” Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33,829, 33,839 (July 16,

2019). J.M.M. promptly filed suit in this Court to have the rule declared invalid. While waiting

for her legal claims to be adjudicated, J.M.M. was detained in immigration facilities, and the

Government pursued her removal. Welborn Decl. ¶ 13.

       That removal process has now concluded. An immigration judge recently found that,


                                               1
          Case 1:19-cv-02117-TJK Document 65 Filed 03/24/20 Page 2 of 4



under the challenged Rule, J.M.M. is categorically ineligible for asylum, and that as an

administrative officer he lacks authority to review the Rule’s legality. Id. ¶¶ 6-12. Although

J.M.M. has a right to appeal, she has reluctantly decided to forgo further proceedings. After

enduring the hardship of months of immigration detention—and facing the uncertain prospect of

months more, while legal proceedings here and in immigration court continue—J.M.M. was left

with no option but to acquiesce to her removal. Id. ¶ 14.

       J.M.M.’s circumstances are not unique. RAICES, CAIR Coalition, and Human Rights

First conservatively estimate that, since July 16, they have assisted at least 2,000 individuals who

have been subject to the Rule. The life-and-death stakes of this case remain as high as they ever

were; although the Government has issued new restrictions on entry since the coronavirus

pandemic began, those restrictions have no application to the tens of thousands of individuals

who   crossed    the border     between    July 16,     2019,   and   March 20,      2020.      See

Control of Communicable Diseases; Foreign Quarantine: Suspension of Introduction of Persons

Into United States From Designated Foreign Countries or Places for Public Health Purposes, 85

Fed. Reg. 16,559 (Mar. 20, 2020). Those individuals are being denied asylum solely on the basis

of the Rule, the legality of which is the subject of the summary judgment motion pending before

this Court. See ECF No. 59. And as the immigration judge’s decision makes clear, Article III

courts are the only body with the power and the duty to review the Rule’s lawfulness.




                                                 2
         Case 1:19-cv-02117-TJK Document 65 Filed 03/24/20 Page 3 of 4



Dated: March 24, 2020                          Respectfully submitted,

                                               HOGAN LOVELLS US LLP

                                               /s/ Justin W. Bernick

Manoj Govindaiah                              Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum (Bar No. 1026331)             Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
                                              heather.briggs@hoganlovells.com
Counsel for Plaintiff Capital Area            michael.west@hoganlovells.com
Immigrants’ Rights Coalition

Hardy Vieux (Bar No. 474762)                   Thomas P. Schmidt
Patricia Stottlemyer (Bar No. 888252536)       Mohan Warusha Hennadige
HUMAN RIGHTS FIRST                             390 Madison Avenue
805 15th Street, N.W., Suite 900               New York, NY 10017
Washington, D.C. 20005                         Facsimile: (212) 918-3100
Telephone: (202) 547-5692                      thomas.schmidt@hoganlovells.com
Facsimile: (202) 553-5999                      mohan.warusha-
vieuxh@humanrightsfirst.org                    hennadige@hoganlovells.com
stottlemyerp@humanrightsfirst.org

Counsel for Plaintiff Human Rights First       Counsel for Plaintiffs




                                           3
           Case 1:19-cv-02117-TJK Document 65 Filed 03/24/20 Page 4 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                          Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


March 24, 2020                                       Respectfully submitted,

                                                     HOGAN LOVELLS US LLP

                                                     /s/ Justin W. Bernick
                                                     Justin W. Bernick
                                                     555 Thirteenth Street NW
                                                     Washington, DC 20004
                                                     Telephone: (202) 637-5600
                                                     Facsimile: (202) 637-5910
                                                     justin.bernick@hoganlovells.com
           Case 1:19-cv-02117-TJK Document 65-1 Filed 03/24/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                        Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.



                        DECLARATION OF KAITLIN WELBORN

       I, Kaitlin Welborn, declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

       1.      The facts contained in this declaration are known personally to me and, if called

as a witness, I could and would testify competently thereto under oath. I submit this sworn

declaration in support of Plaintiffs’ Response To Defendants’ Notice Of Plaintiff J.M.M.’s

Upcoming Removal, filed concurrently herewith.

       2.      I am an attorney at Hogan Lovells US LLP in Washington, D.C.

       3.      I am counsel in the above-captioned action for Plaintiffs Capital Area

Immigrants’ Rights Coalition (“CAIR Coalition”), Refugee and Immigrant Center for Education

and Legal Services, Inc. (“RAICES”), Human Rights First, Y.G.C., J.M.M., D.L.R., Z.B.M.,

N.G.R.L., W.M.R.O., C.C.R.O., M.Y.R.B., and K.M.V.M.

       4.      I also represent J.M.M. in her immigration proceedings, including at her

individual merits hearing in front of Immigration Judge Justin Adams on February 5, 2020.
           Case 1:19-cv-02117-TJK Document 65-1 Filed 03/24/20 Page 2 of 3



        5.      On February 28, 2020, I requested a recording of the February 5 hearing from the

San Antonio Immigration Court. The Immigration Court mailed me a copy of the recording.

        6.      At the February 5 hearing, Judge Adams preliminarily found that J.M.M. was

subject to the third-country transit bar, Asylum Eligibility and Procedural Modifications, 84 Fed.

Reg. 33,829, 33,839 (July 16, 2019) (the “Rule”), which was in effect as of that date.

        7.      I explained to Judge Adams that J.M.M. contested the substantive and procedural

validity of the Rule, and that such arguments were contained within the briefing materials for the

hearing.

        8.      Judge Adams replied that he did not need “additional argument on whether [the

Rule] should or should not” be applied and that he did not “think that’s necessarily the

appropriate forum.” He stated that he “would not rule that it is bad law, especially if a binding

court has already said, look, right now it is good law that may change in the future.”

        9.      I explained to Judge Adams that “although this matter is being litigated, it has

only been at the preliminary injunction level, and so there has not been any district court to rule

on the merits of the Rule.” Judge Adams replied, “Correct, yes.”

        10.     I further explained that “it has been the Government’s position [in CAIR Coalition

v. Trump] that immigration judges, not district courts, should be the ones to pass judgment on the

Rule itself.”

        11.     The attorney for the Department of Homeland Security replied that he was not

aware of that position. He stated that his position was that “the Judge can rule on it if it applies

to the Respondent with what we know today,” that J.M.M. entered the country after July 16,

2019 after transiting through a third country and did not qualify for any of the exceptions under




                                                 2
         Case 1:19-cv-02117-TJK Document 65-1 Filed 03/24/20 Page 3 of 3



the Rule. He noted that his understanding was that “immigration judges can make a ruling as to

that part of it,” i.e., whether the Rule applied to J.M.M.

       12.     In his oral decision, Judge Adams held that the Rule applied, rendering J.M.M.

ineligible for asylum, ordered that J.M.M.’s application for asylum be denied, and ordered that

J.M.M. be removed to El Salvador.

       13.     J.M.M. has been in detention continuously since July 16, 2019.

       14.     J.M.M. declined to appeal this decision because, after seven months of detention

already, she could not endure being detained for many more months as her appeal progressed.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Dated: March 24, 2020

       Washington, D.C.



                                                             ________________________
                                                             Kaitlin Welborn




                                                  3
